Citation Nr: 0926527	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefit sought on appeal.  In February 2009, 
the Veteran and his spouse testified before the Board at a 
hearing held at the RO.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's sleep apnea was incurred in or aggravated by his 
active service or is due to exposure to herbicides.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In August 2005 and May 2007, prior to and after the initial 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in May 2007 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating elements of an 
increased rating claim.
Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  The Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish that the Veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.
A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, where a 
Veteran's disease is not subject to the presumption, he is 
not precluded from establishing direct service connection.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran 
contends that he has sleep apnea, which is not a disease 
associated with exposure to herbicide agents.  Therefore, the 
presumption of service connection based on exposure to 
herbicide agents does not apply and the Board will address 
the merits of the Veteran's claim on an alternate basis.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for sleep apnea.

The Veteran contends that his sleep apnea is related to his 
service.  He also contends that his sleep apnea is due to 
herbicide exposure during service in Vietnam.

The Veteran's service medical records, including October 1963 
PI (present illness), December 1965 discharge, and February 
1967 reservist examinations, are void of findings, 
complaints, symptoms, and diagnoses attributable to sleep 
apnea.

Private treatment records include a June 1995 report that 
shows that the Veteran was evaluated for possible sleep apnea 
and notes a nine-year history of loud snoring.  A September 
1996 report reflects a diagnosis of and treatment for 
obstructive sleep apnea.  Another report references a June 
1995 nocturnal polysomnogram which established a diagnosis of 
moderate obstructive sleep apnea syndrome.

VA medical records dated in June 2005 reflect a diagnosis of 
and treatment for severe obstructive sleep apnea.  In 
February 2006, the Veteran underwent a 
uvulopalatopharyngoplasty and bilateral submucous resection 
of inferior turbinates.

In February 2009, the Veteran's spouse testified that she 
first noticed the symptoms of the Veteran's sleep apnea in 
1966, but that he did not seek treatment until 1995.  The 
Veteran testified that during service he slept in barracks, 
but that none of the soldiers complained about his snoring 
and that it would not have been customary for them to do so.  
When asked if any of the his doctors provided an opinion 
regarding sleep apnea, he testified that one of his doctors 
thought that his disability was respiratory as opposed to 
sleep apnea.

The Veteran's post-service medical records are negative for 
any diagnosis of or treatment for sleep apnea until many 
years after separation from service.  In fact, a private 
medical record dated in June 1995 notes only a nine-year 
history of loud snoring which is over twenty years after 
separation.  In addition, while the Veteran's wife she 
noticed symptoms related to sleep apnea in 1966, a February 
1967 reservist examination is void of a diagnosis of sleep 
apnea or any other sleep disorder.  Furthermore, the Veteran 
separated from active duty service in December 1965, so any 
condition noted in 1966 would have been after his separation 
from active service.  A significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the 
competent medical evidence shows that the Veteran now suffers 
from sleep apnea, the evidence does not show that the current 
sleep apnea was incurred in or aggravated during service or 
that the Veteran has been diagnosed with a disease that is 
presumed to be the result of exposure to herbicides.  
38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  Furthermore, there 
is no competent medical opinion that relates his sleep apnea 
to his service or to exposure to herbicides in service.  In 
the absence of competent medical evidence linking any current 
sleep apnea to service or to herbicide exposure, service 
connection must be denied.

In statements in support of his claim and testimony before 
the Board, the Veteran and his spouse have asserted that he 
is entitled to service connection for sleep apnea.  The 
Veteran also submitted a statement from his daughter who 
indicated that he has not been the same since undergoing 
surgery for sleep apnea.  However, as laypersons, the Veteran 
and his family are not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about current symptoms and what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, statements made by the Veteran and his family 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, a sleep disorder, 
as contrasted with symptoms of snoring or difficulty 
sleeping, is not subject to lay diagnosis.  The Veteran is 
competent to report that he has been told of a diagnosis of 
obstructive sleep apnea, but, as noted, neither the Veteran 
or his family are competent to provide a medical opinion 
regarding the etiology.  Specifically, while the Veteran and 
his spouse purport that his symptoms during service support 
the current diagnosis by a medical professional, their 
statements alone are not competent to provide the medical 
nexus and a medical professional has not made this 
connection.  Thus, their lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  The evidence does not show 
that any sleep apnea was incurred in or aggravated by service 
or that sleep apnea was the result of exposure to asbestos or 
herbicides during the Veteran's service.  Therefore, service 
connection for sleep apnea is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


